Title: [Diary entry: 13 November 1787]
From: Washington, George
To: 

Tuesday 13th. Thermometer at 52 in the Morning—70 at Noon and 69 at Night. Very mild & soft morning with the wind Southerly. Rid to all the Plantations. At the River Quarter 8 Plows were at work. The rest of the people were gathering Beans, and threshing out Pease. At Muddy hole all hands digging Potatoes. Sent the small gang from the House there to assist, and ordered the Ferry People except the Ferry men & those drawing the Plows to go there tomorrow for the same purpe. At Dogue Run, 4 plows were at Work. The other hands aided by the People from Frenchs were digging Potatoes on the left of the road leading from the gate to the Houses. At Frenchs two plows were at Work.  At the Ferry 3 plows were at Work. The other hands having finished digging the Potatoes; qty. 41 Bushls. whereof 6½ were red and 34½ white were picking the remainder of the frost bitten pease.